ICJ_031_PetitionersComitteeSouthWestAfrica_UNGA_NA_1956-06-01_ADV_01_NA_01_EN.txt. 33 HEAR. OF PETIT. BY COMM. ON S.W. AFR. (OPIN, I VI 56)

Judge WiniarskI, while voting in favour of the Opinion of the
Court, makes the following declaration :

I regret that I am unable to accept the whole of the reasoning
on which the Court has based its reply. In particular I think that
as the Opinion of 1950 was not based on the idea of the United
Nations as a successor in title of the League of Nations, the question
of a devolution of the powers of the Council of the League of
Nations to the General Assembly does not arise. I am in agreement
with the minority opinion in considering that the whole structure
of the Opinion of 1950 was founded on the objective elements of
the situation which arose as a result of the disappearance of the
League of Nations, and that that Opinion found in the General
Assembly the organ qualified to exercise those functions which
could not be allowed to go by default.

I also believe that the maintenance of the previously existing
situation constitutes the dominant theme of the Opinion and that
the decisive test is to be found in what was formerly done, and I
therefore think that any enquiry as to the extent of the powers of
the Council and of the General Assembly respectively is pointless.
The powers of the supervisory organ, which are determined by the
continuing obligations of the mandatory Power, are at the same
time duties, and it is quite natural that, conscious of its responsibili-
ties, the General Assembly should have put to the Court the ques-
tion relating thereto.

I agree with the Court in considering that, though drafted in
absolute terms, the question is to be understood as relating to the
actual situation existing and I hesitate to reply to it as though
this situation were normal, that is to say, as if the Mandatory
were discharging its undertakings as it did under the regime of the
League of Nations ; the raison d’être of the question cannot be
ignored. If then, in these circumstances, the General Assembly, in
order to secure further information, grants a hearing to a petitioner,
its decision cannot be held to be irregular. If, on the same basis, it
should authorize the Committee, which is its organ, to grant a
hearing in a particular case in its stead, I should be unable to regard
such a decision, which is one for the Assembly, as conflicting with
the Opinion of 1950 ; if, in the same circumstances, it deemed it
necessary to authorize the Committee to undertake such hearings,
that, while not in accordance with the former practice, would be
justified if warranted by imperative considerations and if kept
within reasonable limits and governed by the rule of good faith.

Judge KojJEvnikov, while voting in favour of the Opinion of the
Court, makes the following declaration :

While accepting the operative clause of the Advisory Opinion,
I am unable to concur in certain respects with the reasoning, in

14
34 HEAR. OF PETIT. BY COMM. ON S.W. AFRICA (OPIN. I VI 56)

particular with that part which would attribute te the Opinion a
limited and conditional character, for I am of opinion that petitions
may be in writing or oral, or both in writing and oral, that hearings
granted to petitioners by the Committee on South West Africa are
consistent with the Advisory Opinion of the Court of July 11th,
1950, and that the presentation even of oral petitions is one of the
indefeasible rights of the population of the Territory of South West
Africa, rights which accrue from the Covenant of the League of
Nations, and still more from the Charter of the United Nations, in
conformity with which this Territory should be included in the
Trusteeship System of the United Nations.

Judge Sir Hersch LAUTERPACHT, availing himself of the right
conferred on him by Articles 57 and 68 of the Statute, appends to
the Opinion of the Court a statement of his separate Opinion.

Vice-President BADAwI and Judges Baspevant, Hsu Mo,
ARMAND-UGON and MORENO QUINTANA, availing themselves of the
right conferred on them by Articles 57 and 68 of the Statute,
append to the Opinion of the Court the joint statement of their
dissenting Opinion, to which is attached a declaration by Vice-
President Badawi:

(Initialled) G. H. H.
(Initiailed) J. L. O.

15
